OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and a new trial ordered.
*1011Under the facts of this case, the admission of evidence of an uncharged crime allegedly committed by defendant for the purpose of establishing defendant’s identity constituted an abuse of discretion (see People v Robinson, 68 NY2d 541, 549-550 [1986]; People v Molineux, 168 NY 264, 293 [1901]). Because the evidence of defendant’s guilt is not overwhelming, the error is not harmless.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed and a new trial ordered, in a memorandum.